DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0071779 to Hamers et al. (hereinafter Hamers).
With respect to Claim 1, Hamers discloses a semiconductor device (e.g., photoemissive device including plasmonic diamond film on silicon substrate) (Hamers, Figs. 1, 2D, 7, ¶0005-¶0006, ¶0030-¶0067), comprising: 5
     a substrate (e.g., Silicon substrate) (Hamers, Fig. 1, ¶0032, ¶0050);
     an insulating layer (e.g., a first diamond layer) (Hamers, Fig. 1, ¶0032-¶0035) provided over the substrate;
     a collection of first metal particles (e.g., metal nanoparticles) (Hamers, Fig. 1, ¶0037-¶0040, ¶0059) provided on a surface of the insulating layer; and
     a first diamond layer (Hamers, Fig. 1, ¶0041-¶0044, ¶0056) provided on the surface.
Regarding Claim 3, Hamers discloses the semiconductor device according to claim 1. Further, Hamers discloses the semiconductor device, wherein a particle size of the collection of first metal particles ranges between 10 nm and 500 nm (Hamers, Fig. 1, ¶0059) that is within the claimed range between 2 nm and 1 m, inclusive.
Regarding Claim 4, Hamers discloses the semiconductor device according to claim 1. Further, Hamers discloses the semiconductor device, wherein 
With respect to Claim 9, Hamers discloses a method of manufacturing a semiconductor device (e.g., photoemissive device including plasmonic diamond film on silicon substrate) (Hamers, Figs. 1, 2D, 7, ¶0005-¶0006, ¶0030-¶0067), the method comprising: 5
     forming an insulating layer (e.g., a first diamond layer) (Hamers, Fig. 1, ¶0032-¶0035) over a substrate (e.g., Silicon substrate) (Hamers, Fig. 1, ¶0032, ¶0050);
     forming a collection of first metal particles (e.g., metal nanoparticles) (Hamers, Fig. 1, ¶0037-¶0040, ¶0059) provided on a surface of the insulating layer; and
    forming a first diamond layer (e.g., a second layer of diamond) (Hamers, Fig. 1, ¶0041-¶0044, ¶0056) provided on the surface.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0146186 to Kub et al. (hereinafter Kub) in view of Dahl et al. (US Patent No. 7,306,674, hereinafter Dahl).
With respect to Claim 1, Kub discloses a semiconductor device (e.g., HEMT) (Kub, Figs. 1-2, ¶0002-¶0009, ¶0016-¶0061), comprising: 5
     a substrate (e.g., SiC substrate) (Kub, Figs. 1-2, ¶0007, ¶0016, ¶0038);
     an insulating layer (e.g., a first dielectric layer) (Kub, Figs. 1-2, ¶0020-¶0025, ¶0050) provided over the substrate;
     a collection of first particles (e.g., nanocrystalline diamond particles) (Kub, Figs. 1-2, ¶0024-¶0027, ¶0051) provided on a surface of the insulating layer; and
     a first diamond layer (Kub, Figs. 1-2, ¶0026-¶0028, ¶0052) provided on the surface.
Further, Kub does not specifically disclose a collection of first metal particles.

Further, Dahl teaches uses of higher diamondoids (Dahl, Figs. 4, 5, Col. 1, lines 26-28; Col. 4, lines 56-60; Col. 5, lines 32-41; Col. 15, lines 51-67; Col. 16, lines 1-6; Col. 17, lines 39-67; Col. 18, lines 1-67; Col. 19, lines 1-53) in nucleating diamond films, wherein diamondoid particles are mixed with metal powders including metal particles to convey a desired degree of electrical conductivity, and the higher diamondoids (Dahl, Figs. 4, 5, Col. 17, lines 39-60; Col. 18, lines 55-67) are used to nucleate the diamond film, or as a carbon source for the growing diamond film, or both.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Kub by forming a first diamond layer as semi-insulating layer having specific resistivity as taught by Kub, wherein the first diamond layer is formed by using diamondoid particles mixed with metal powders of Dahl in nucleating a diamond layer to have a collection of first metal particles in order to provide a desired degree of electrical conductivity for the diamond layer to prevent build-up of charge regions and creation of locations of the high electric field that causes lower breakdown voltage of the device; and thus to provide a diamond material having a high thermal conductivity and high electrical breakdown strength (Kub, ¶0040; Dahl, Col. 1, lines 26-28; lines 62-67; Col. 2, lines 1-5; Col. 5, lines 31-33; Col. 15, lines 51-65; Col. 17, lines 39-48; Col. 18, lines 55-67). 
Regarding Claim 4, Kub in view of Dahl discloses the semiconductor device according to claim 1. Further, Kub does not specifically disclose that the collection of first metal particles contains one type or two or more types selected from iridium, platinum, nickel, molybdenum, tungsten, copper, and gold.
However, Dahl teaches uses of higher diamondoids (Dahl, Figs. 4, 5, Col. 15, lines 39-61) in nucleating diamond films, wherein diamondoid particles are mixed with metal powders including metal particles including platinum, nickel, molybdenum, tungsten, copper, and gold to convey a desired degree of electrical conductivity.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Kub/Dahl by forming the first diamond layer using 
Regarding Claim 6, Kub in view of Dahl discloses the semiconductor device according to claim 1. Further, Kub discloses the semiconductor device, wherein: 5the substrate (Kub, Figs. 1-2, ¶0007, ¶0016, ¶0038) includes a channel layer (e.g., GaN) containing a first nitride semiconductor, a barrier layer (e.g., AlGaN) stacked on the channel layer and containing a second nitride semiconductor, 10a gate electrode (Kub, Figs. 1-2, ¶0032, ¶0058) provided on an opposite side of the barrier layer from the channel layer, and a source electrode (Kub, Figs. 1-2, ¶0017, ¶0037) and a drain electrode provided on a same side of the channel layer as the 15gate electrode, the source electrode and the drain electrode sandwiching the gate electrode therebetween; and the insulating layer (e.g., the first dielectric layer) (Kub, Figs. 1-2, ¶0020-¶0025, ¶0050) is provided on a same side of the substrate as the gate electrode, the source 20electrode, and the drain electrode.
With respect to Claim 9, Kub discloses a method of manufacturing a semiconductor device (e.g., HEMT) (Kub, Figs. 1-2, ¶0002-¶0009, ¶0016-¶0061), the method comprising:
forming an insulating layer (e.g., a first dielectric layer) (Kub, Figs. 1-2, ¶0020-¶0025, ¶0050) over a substrate;
forming a collection of first particles (e.g., nanocrystalline diamond particles) (Kub, Figs. 1-2, ¶0024-¶0027, ¶0051) on a surface of the insulating layer; and
forming a first diamond layer (Kub, Figs. 1-2, ¶0026-¶0028, ¶0052) on the surface.
Further, Kub does not specifically disclose a collection of first metal particles.
However, Kub teaches (Kub, Figs. 1-2, ¶0040) that the resistivity of the diamond layer is selected to be semi-insulating to conduct charge that is injected into the layer to prevent build-up of charge regions that could create locations of the high electric field and cause lower breakdown voltage of the device.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Kub by forming a first diamond layer as semi-insulating layer having specific resistivity as taught by Kub, wherein the first diamond layer is formed by using diamondoid particles mixed with metal powders of Dahl in nucleating a diamond layer to have a collection of first metal particles in order to provide a desired degree of electrical conductivity for the diamond layer to prevent build-up of charge regions and creation of locations of the high electric field that causes lower breakdown voltage of the device; and thus to provide a diamond material having a high thermal conductivity and high electrical breakdown strength (Kub, ¶0040; Dahl, Col. 1, lines 26-28; lines 62-67; Col. 2, lines 1-5; Col. 5, lines 31-33; Col. 15, lines 51-65; Col. 17, lines 39-48; Col. 18, lines 55-67). 
With respect to Claim 10, Kub discloses an electronic device (Kub, Figs. 1-2, ¶0002-¶0009, ¶0016-¶0061), comprising: 5
     a semiconductor device (e.g., HEMT) including
     a substrate (e.g., SiC substrate) (Kub, Figs. 1-2, ¶0007, ¶0016, ¶0038),
     an insulating layer (e.g., a first dielectric layer) (Kub, Figs. 1-2, ¶0020-¶0025, ¶0050) provided over the substrate,
     a collection of first particles (e.g., nanocrystalline diamond particles) (Kub, Figs. 1-2, ¶0024-¶0027, ¶0051) provided on a surface of the insulating layer, and
     a first diamond layer (Kub, Figs. 1-2, ¶0026-¶0028, ¶0052) provided on the surface.
Further, Kub does not specifically disclose a collection of first metal particles.
However, Kub teaches (Kub, Figs. 1-2, ¶0040) that the resistivity of the diamond layer is selected to be semi-insulating to conduct charge that is injected into the layer to prevent build-up of charge regions that could create locations of the high electric field and cause lower breakdown voltage of the device.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the electronic device of Kub by forming a first diamond layer as semi-insulating layer having specific resistivity as taught by Kub, wherein the first diamond layer is formed by using diamondoid particles mixed with metal powders of Dahl in nucleating a diamond layer to have a collection of first metal particles in order to provide a desired degree of electrical conductivity for the diamond layer to prevent build-up of charge regions and creation of locations of the high electric field that causes lower breakdown voltage of the device; and thus to provide a diamond material having a high thermal conductivity and high electrical breakdown strength (Kub, ¶0040; Dahl, Col. 1, lines 26-28; lines 62-67; Col. 2, lines 1-5; Col. 5, lines 31-33; Col. 15, lines 51-65; Col. 17, lines 39-48; Col. 18, lines 55-67). 
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0146186 to Kub in view of Dahl (US Patent No. 7,306,674) as applied to claim 1, and further in view of Plano et al. (US Patent No. 5,803,967, hereinafter Plano).
Regarding Claims 2 and 5, Kub in view of Dahl discloses the semiconductor device according to claim 1. Further, Kub does not specifically disclose that a surface density of the collection of first metal particles on the surface ranges between 1 x 104 cm-2 and 1 x 1012 cm-2, inclusive (as claimed in claim 2); wherein the first diamond layer has a crystal grain at a location of each of the collection of first metal 72particles on the surface (as claimed in claim 5). However, Plano teaches forming a diamond film (Plano, Figs. 2A-2D, Col. 2, lines 54-62; Col. 3, lines 1-13; Col. 4, lines 37-41; Col. 5, lines 7-67; Col. 6, lines 1-65) from a plurality of highly oriented diamond nucleation sites (35) having a sufficient density between 1 x 109 cm-2 and 1 x 1010 cm-2, wherein the diamond film is substantially free of surface and bulk defects; and the first diamond layer (45) (Plano, Figs. 2A-2B, Col. 5, lines 66-67; Col. 6, lines 1-31) has a crystal 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the electronic device of Kub/Dahl by forming diamondoid particles mixed with metal powders of Dahl as highly oriented diamond nucleation sites having a sufficient density as taught by Plano to have a surface density of the collection of first metal particles on the surface ranges between 1 x 104 cm-2 and 1 x 1012 cm-2, inclusive (as claimed in claim 2); wherein the first diamond layer has a crystal grain at a location of each of the collection of first metal 72particles on the surface (as claimed in claim 5) in order to provide improved diamond film  substantially free of surface and bulk defects (Plano, Col. 2, lines 54-62; Col. 3, lines 1-13; Col. 4, lines 37-41; Col. 5, lines 66-67; Col. 6, lines 1-31).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0146186 to Kub in view of Dahl (US Patent No. 7,306,674) as applied to claim 1, and further in view of Hamers (US 2019/0071779).
Regarding Claim 3, Kub in view of Dahl discloses the semiconductor device according to claim 1. Further, Kub does not specifically disclose that a particle size of the collection of first metal particles ranges between 2 nm and 1 m, inclusive. However, Hamers teaches forming a diamond layer on a plurality of metal nanoparticles (Hamers, Fig. 1, ¶0038-¶0041) having a particle size ranging between 10 nm and 500 nm (Hamers, Fig. 1, ¶0059) that is within the claimed range between 2 nm and 1 m, inclusive.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the electronic device of Kub/Dahl by forming metal nanoparticles having a specific size as taught by Hamers to have a particle size of the collection of first metal particles that ranges between 2 nm and 1 m, inclusive in order to provide improved metal nanoparticles having uniform shape, size, and distribution (Hamers, ¶0030, ¶0038-¶0040, ¶0058-¶0060).
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0146186 to Kub in view of Dahl (US Patent No. 7,306,674) as applied to claim 1, and further in view of Afzali-Ardakani et al. (US 2015/0236285, hereinafter Afzali-Ardakani).
Regarding Claim 3, Kub in view of Dahl discloses the semiconductor device according to claim 1. Further, Kub does not specifically disclose that a particle size of the collection of first metal particles ranges between 2 nm and 1 m, inclusive.
However, Afzali-Ardakani teaches a device comprising an insulating layer (82) (Afzali-Ardakani, Fig. 6D, ¶0004-¶0013, ¶0049, ¶0067) on a substrate, and a layer of self-assembled gold (Au) nanoparticles (84) adjoining a surface of the insulating layer (82), and an insulating layer (94) on the layer of self-assembled gold (Au) nanoparticles (84) such that the device is capable of trapping and de-trapping carriers in a semiconductor or gate insulating layer to improve the device performance (e.g., to facilitate stability and reduce on-resistance).
Further, Dahl teaches uses of higher diamondoids (Dahl, Figs. 4, 5, Col. 1, lines 26-28; Col. 4, lines 56-60; Col. 5, lines 32-41; Col. 15, lines 51-67; Col. 16, lines 1-6; Col. 17, lines 39-67; Col. 18, lines 1-67; Col. 19, lines 1-53) in nucleating diamond films, wherein diamondoid particles are mixed with metal powders including metal particles to convey a desired degree of electrical conductivity and have a size ranging from 0.2 to 20 nm (Dahl, Figs. 4, 5, Col. 4, lines 56-60), or nanometer-sized particles of metal and diamondoid particles are self-assembled directly on a desired substrate (Dahl, Figs. 4, 5, Col. 19, lines 64-67; Col. 20, lines 1-67; Col. 21, lines 1-22). The claimed range of particle sizes overlaps the range of Dahl. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the electronic device of Kub/Dahl by forming nanometer-sized diamondoid particles mixed with metal particles capable of self-assembling directly on a desired substrate as taught by Dahl, wherein the self-assembled  metal particles are nanoparticles as taught by Afzali-Ardakani to have a particle size of the collection of first metal particles that ranges between 2 nm and 1 
Regarding Claim 7, Kub in view of Dahl discloses the semiconductor device according to claim 1. Further, Kub does not specifically disclose the semiconductor device, further comprising second metal particles provided inside the insulating layer.
However, Kub teaches (Kub, Figs. 1-2, ¶0040) that the resistivity of the diamond layer is selected to be semi-insulating to conduct charge that is injected into the layer to prevent build-up of charge regions that could create locations of the high electric field and cause lower breakdown voltage of the device.
Further, Afzali-Ardakani teaches a device comprising an insulating layer (82) (Afzali-Ardakani, Fig. 6D, ¶0004-¶0013, ¶0049, ¶0067) on a substrate, and a layer of self-assembled gold (Au) nanoparticles (84) adjoining a surface of the insulating layer (82), and an insulating layer (94) on the layer of self-assembled gold (Au) nanoparticles (84); and an embodiment, wherein an insulating layer (328) (Afzali-Ardakani, Fig. 17, ¶0004-¶0013, ¶0062, ¶0064, ¶0067) includes quantum dots (nanoparticles) such that the gate dielectric layer is capable of trapping and de-trapping carriers in the gate insulating layer to improve the device performance (e.g., to facilitate stability and reduce on-resistance).
Thus, a person of ordinary skill in the art would recognize that forming nanoparticles such as gold nanoparticles within the first gate insulating layer of Kub and the diamond layer including diamondoid particles mixed with metal powders including metal particles to convey a desired degree of electrical conductivity would result in the semiconductor device, further comprising second metal particles provided inside the insulating layer.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Kub/Dahl by forming a first diamond layer as semi-insulating layer having specific resistivity as taught by Kub, wherein the first diamond layer is formed by using diamondoid particles mixed with metal powders of Dahl in nucleating a diamond layer, and further forming the first gate insulating layer including gold nanoparticles as taught by Afzali-Ardakani to have the semiconductor device, further comprising second metal particles provided inside the insulating layer in order to provide a desired degree of electrical conductivity for the diamond layer to prevent build-up of charge regions and creation of locations of the high electric field that causes lower breakdown voltage of the device; and thus to obtain a semiconductor device with improved performance (Kub, ¶0040; Afzali-Ardakani, ¶0004-¶0013, ¶0049, ¶0067). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0146186 to Kub in view of Dahl (US Patent No. 7,306,674) as applied to claim 1, and further in view of Gu et al. (US 2017/0133295, hereinafter Gu).
Regarding Claim 8, Kub in view of Dahl discloses the semiconductor device according to claim 1. Further, Kub does not specifically disclose the semiconductor device, further comprising a second diamond layer provided on an 73opposite side of the substrate from the first diamond layer.
However, Gu teaches a semiconductor device (Gu, Fig. 5G, ¶0002, ¶0006-¶0007, ¶0039-¶0047) with a high thermal conductivity substrate comprising the channel structure (56) on a front side of the substrate (72) and forming a heat sink (74) (Gu, Fig. 5G, ¶0044) comprised of a diamond layer on an 73opposite side of the substrate (72) to the channel structure (56).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Kub/Dahl by forming a first diamond layer as semi-insulating layer having specific resistivity as taught by Kub on a front surface of the substrate, and a heat sink on an opposite side of the substrate as taught by Gu, wherein the heat sink comprises a diamond material as a second diamond layer to have the semiconductor device, further comprising a second diamond layer provided on an 73opposite side of the substrate from the first diamond layer in order to provide thermally enhanced semiconductor device (Gu, ¶0002, ¶0006-¶0007, ¶0044, ¶0047).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891